In a support proceeding pursuant to Family Court Act article 4, the appeal is from an order the Family Court, Westchester County (Tolbert, J.), dated October 9, 1997, which denied objections to an order of the same court (Mrsich, H.E.), entered September 4, 1997, which, after a hearing, directed the appellant to pay $10,194 in retroactive child support.
*823Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Family Court did not err in denying his objections to the Hearing Examiner’s order, which required him to pay retroactive child support from the date the subject child was eligible to receive public assistance until the date the mother surrendered custody of the subject child to him (see, Matter of Commissioner of Social Servs. [Rodriguez] v Benson, 216 AD2d 294; see also, Family Ct Act § 440 [1]; § 449 [2]).
The appellant’s remaining contentions are without merit. Bracken, J. P., Ritter, Thompson and Krausman, JJ., concur.